Title: To Benjamin Franklin from Richard Neave and Son, 26 March 1781
From: Neave, Richard, & Son
To: Franklin, Benjamin


SirBornier 26 March 1781
It is with the greatest Reluctance that we trouble your Excellency with our Distress’d situation, but as it is likely to become Worse every day unless we can Obtain some Credit or releif, we hope you will excuse us.— When we had the Honour to see you last March, we beg’d the favor of you to Interfere so far between us & Mr. Wharton, that he might be prevaild on not to leave us without Money, Credit or a Friend— But it has not the desir’d effect— He did not even give us all the Money he had rece’d from Hamburg on our Account by 243 Livr. which we did not Know at that time. All we could Obtain was 800 Livres in Cash & 350 in a Bill at 6 Months, which is the utmost he could or would do for us, & for which, he detain’d us so long, that our Expences amounted to near 400 Livres— Thus we are at length brought in Debt near 1200 Livres for the Expences of our House a Servant & a Young Man (who liv’d with us many Years in England) at Dieppe, notwithstanding the Utmost Oeconomy, & that we have been at very little Expence for ourselves, haveing been entertain’d by a Generous Friend tho’ a Stranger, for near two Year— The expence of the House & Servant we should not have enter’d into, but by the Encouragemt: & Promise of Support from Mr. Wharton, & tho’ that faild, we have not had it in our power to Quit it, & discharge the Debt at any time since he left us.— We have had some expectn: of receiving Money from England, as also from Hamburg; but this latter is not yet brought to an Issue; the Gentn. who have the care of it, promis’d it should be done during the Winter.— We are sorry to say that every Effort we have made to get any part of our Money has heitherto faild, cheifly owing we believe to the suspicion the Creditors entertain’d that Wharton was at the Bottom of the Proposal.— We gave Mr. W—— three Letters to Scott & Gill and John Andrews of Boston, to Mr: Richd: Alsop of Connextct: who are Indebted to us abt: £800 Sterling, who we believe are able & wod: be willing to make us some Remittance, but his long Detention in France & going at last to Philadelphia, deprives us of all hopes of immediate Assistance from that Quarter— Foreseeing our present distress comeing on if no Remittance should arrive, We sometime ago thought of Drawing upon Mr: Joseph Wharton at Philadelphia (who is Indebted to us near £200) a Bill of £160 stlg (We believe he is a Man of Honor, & that he is in a Situation to pay his Debts, whatsoever and wheresoever, as he inform’d Mr Ross in septr. 1779) in favor of some Gentleman who would send it out, and in the mean time Advance us about £40 a Quarter, until he had rece’d an Acct: of its being paid— We have here a Bond of Major William Trent for Two hundred Pounds Sterling, on which there is five Years Intrest due this Month, for Cash we lent him when he was leaving England— We got a Friend at Rouen to ask Mr: Holker to do this Business for us, & propos’d Lodging the Bond as Security, but he excus’d himself, by saying that his Son was Charg’d with so much Business already, that he could not think of troubling him with any more, and besides he had more Money to draw from that Country than he Knew well how to get Home. Thus dissappointed & Knowing no person in France but your good Self who has any Knowledge of us, or of Messrs: Wharton & Trent, We have taken the Liberty to Trouble your Excellency, & Humbly hope that after you have Consider’d our Situation, you will not think us altogether Unworthy your Protection & Recommendation to some Gentleman who will take our Bill or Bills on Messrs: Wharton & Trent with the Bond in Security, and Advance the Money we want, the Intrest & Charges of which we should pay.— We have only heard from Mr: Wharton once since we had the pleasure of waiting on you, & notwithstanding he press’d us so much then to loose no time in getting to America, he did not let us Know where he was, until Capt. Jones was within half an Hour of going to Sea. As we flatter ourselves he will send us some Money soon after he gets Home, we should be glad to Know if you have heard of his Arrival. He tells us that our Attorney Mr: Carson refus’d paying the Bills we drew from Paris, alledging that he does not Know how the dispute may be setl’d between us & our Creditors, & that upon a Peace our Representatives will have a right to the Money he has in his Hands— We flatter ourselves that whenever a peace may be made, no person will be consider’d as our Representative in America but those whom we appoint, & that Laws will not be made to deprive us of that right, which we beleive were not in Force before the War began.— We should be much oblig’d if you would favor us with your Opinion Whether upon our Arrival in America we would find any difficulty in recoverg our Debts at this time, & obliging Mr: Carson to acct: with us, as our Support must for sometime depend on what we could Collect.
We should think ourselves extreemly happy if you could make us Servicable to you or the American Cause, in any Shape during the time we are Oblig’d to remain in France, assuring you no person wod: do it wth: more pleasure, Honor or punctuallity.
We wish you the Enjoyment of your Health & remain with the Greatest Respect & Esteem. Your Excellency’s Most Obedt: & much Oblig’d Humble Servts:
Richd Neave & Son
His Excelly B: Franklin Esqr:
 
Notations in different hands: Richd. Nerive & Son 26 March 1781 / Mr. Perricaud rüe Baubourg cul Sac Bertaud Maison de Mr Garnier
